Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 21-32 are pending. 
Claims 9-20, drawn to a nonelected invention, have been withdrawn from further consideration and are cancelled. Claims 21-32 were added. 

Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 8, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-9 and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites “receive conversation parameter data associated with a support conversation with a user; determine, based at least in part on the conversation parameter data and a conversation quality model, a conversation quality score associated with the support conversation; receive an outcome associated with the user; determine, based at least in part on the outcome and an effectiveness model, an effectiveness score associated with the support conversation; and determine, based at least in part on the conversation 
The claim as a whole is directed to “Conversation analysis scoring”, which is an abstract idea because it is a mathematical concept, including a mathematical relationship or mathematical calculation, and a method of organizing human activity, including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions. “Conversation analysis scoring” is considered to be is a mathematical concept the courts have routinely held that claims directed to gathering and processing data are directed to an abstract idea. See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018) (holding claims directed to the abstract idea of "selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis"). As currently recited, the claims here are ineligible because their innovation is an innovation in ineligible subject matter. The subject of the claims is nothing but a series of mathematical calculations based on selected information and determining the results of those calculations.  Id. at 1162. “Conversation analysis scoring” is also considered to be is a method of organizing human activity because the claim thus recites an ineligible abstract process of gathering and combining data.  See Digitech Image Technologies, LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1351 (Fed.Cir. 2014). The process of gathering customer service metrics and combing such metrics to determine the quality of a customer service experience is an organized human activity that is part of the normal analysis of human customer service operations. See “12 Key Customer Service Metrics + 4 Real Example Reports” by Mathew Patterson.  Without additional limitations, a process that employs mathematical algorithms to manipulate existing 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements: one or more processors and a computer-readable media. These additional elements, taken individually or in combination, do not integrate the exception into a practical application. Rather, the recitation of these additional elements amount to merely recite the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), and do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, taken individually and in combination, are merely being used to apply the abstract idea to a technological environment. That is, the cursory recitation of one or more processors and one or more computer readable media does not provide any improvements to the functioning of a computer or to any other technology or technical field, and the mere recitation of those physical elements does not amount to significantly more than the abstract idea. Accordingly, claim 1 ineligible.
Dependent claims 2-8 merely further limit the abstract idea and are thereby considered to be ineligible. 

Dependent claim 3 further limits the abstract idea of “Conversation analysis scoring” by introducing the element of comparing the process score to the effectiveness score; and generating a process recommendation based at least in part on the comparison, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 3 is also non-statutory subject matter.
Dependent claim 4 further limits the abstract idea of “Conversation analysis scoring” by introducing the element of generating, one or more metadata descriptive of the support conversation based at least in part on the conversation parameter data; and annotating the support conversation with the one or more metadata, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 4 is also non-statutory subject matter.

Dependent claim 6 further limits the abstract idea of “Conversation analysis scoring” by introducing the element of receiving training data corresponding to a plurality of training support conversations, the training data including training conversation parameter data and training quality scores corresponding to individual ones of the plurality of training support conversations; and generating the conversation quality model based at least in part on the training data, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 5 is also non-statutory subject matter.
Dependent claim 7 further limits the abstract idea of “Conversation analysis scoring” by introducing the element of outcomes corresponding to individual ones of the plurality of training support conversations, and generating the effectiveness model, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 7 is also non-statutory subject matter.

Claims 2-8 do not include integrate the abstract idea into a practical application or include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to integration of the abstract idea into a practical application, the additional elements, taken individually and in combination, are merely being used to apply the abstract idea to a technological environment. That is, the cursory recitation of one or more processors and one or more computer readable media does not integrate the recited judicial exception into a practical application.  Rather than addressing a technological problem or technological solution, the claims are directed to recites an ineligible abstract process of gathering and combining data, and the determination of a score does not integrate the abstract idea into a practical application. Accordingly, claims 2-8 ineligible.
Claims 21-32 are parallel in nature to claim 1-8. Accordingly claims 21-32 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 21-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0316059 to Nuta et al.
With regards to claims 1, 21, and 29, Nuta et al. teaches:
one or more processors (paragraphs [0152]-[160]); and 
one or more computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to (paragraphs [0152]-[160]): 
receive conversation parameter data associated with a support conversation with a user (paragraph [0007], “According to an aspect of the present disclosure, a computer-implemented predictive modeling method is provided, including: obtaining conversation metric data and conversation assessment data for respective conversations included in a plurality of conversations, and training one or more predictive models to provide one or more assessments of an ongoing conversation based, at least in part, on conversation metric data for the ongoing conversation.”); 
determine, based at least in part on the conversation parameter data and a conversation quality model, a conversation quality score associated with the support conversation (paragraph [0098], “Any suitable type of predictive model may be used to provide an assessment of a conversation. In some embodiments, the predictive model includes one or more classifiers. For 
receive an outcome associated with the user (paragraph [0103], “A record of a conversation can include suitable data associated with the conversation, including, but not limited to, the date/time when the conversation begins, the date/time when the conversation ends, the duration of the conversation, the names (or other identifying information) of the participants in the conversation, the stage to which the conversation progressed, the outcome of the conversation, and/or a transcript of the conversation”); 
determine, based at least in part on the outcome and an effectiveness model, an effectiveness score associated with the support conversation (paragraph [0123], “(5) a score assigned to the contributions of a participant in the conversation (e.g., representing the quality of a participant's contributions to the conversation”); and 
determine, based at least in part on the conversation quality score and the effectiveness score, an aggregate score associated with the support conversation (paragraph [0097], “In some 

With regards to claim 2, 22, and 30, Nuta et al. teaches:
determine a category associated with the support conversation based at least in part on the conversation parameter data (paragraph [0059], “The inventors have recognized and appreciated that some types of conversations are generally structured such that the conversations generally progress through two or more phases in which different language patterns are used. For example, conversations relating to the sale of a product or service (e.g., conversations between a sales representative and potential customer) can progress through several phases, including a qualification phase, in which the sales representative aims to determine the extent to which the potential customer is a fit for the product or service being sold, a descriptive phase in which the sales 
identify, based at least in part on the category, a prescribed process flow associated with the support conversation (paragraph [0060], “Language models 252 can include distinct “phase-specific language models” trained to recognize language relating to distinct phases of a structured conversation (e.g., a sales call). A phase-specific language model for a particular phase of a conversation can be trained using transcripts from a suitable group of conversations relating to that phase (e.g., transcripts totaling at least a specified number of words spoken during such conversation phases, and/or transcripts from at least a specified number of such conversation phases). In some embodiments, the language modeling engine 250 can use the phase-specific language models 252 to recognize speech uttered during the corresponding phases of a conversation and/or to identify the phase of conversation”); and 
determine, based at least in part on the prescribed process flow and a process model, a process score associated with the support conversation, wherein the aggregate score is based at least in part on the process score (paragraph [0110], “In some embodiments, reporting engine 130 can display values derived from one or more speech quality metrics, including, but not limited to, values indicating the differences between the actual and target values of the speech quality metrics.”)).


compare the process score to the effectiveness score (paragraph [0110], “In some embodiments, reporting engine 130 can display values derived from one or more speech quality metrics, including, but not limited to, values indicating the differences between the actual and target values of the speech quality metrics.”); and 
generate a process recommendation based at least in part on the comparison (paragraph [0114], “In some embodiments the reporting engine 130 can recommend sales policies adjustments (e.g., changes to recommended responses to particular objections; changes to scripts; changes to target values of speech/conversation quality metrics) based on the relation of these responses, scripts, and/or metrics to the success of previous sales conversations.”).

With regards to claim 4, 24, and 32, Nuta et al. teaches:
generate, one or more metadata descriptive of the support conversation based at least in part on the conversation parameter data (paragraph [0008], “In some embodiments, the one or more metrics for evaluating conversation quality include a rapport metric, a proportionality metric, a matching metric, and/or a concern-addressing metric.”); and 
annotate the support conversation with the one or more metadata (paragraph [0161], “For simplicity of illustration, data structures can be shown to have fields that are related through location in the data structure. Such relationships can likewise be achieved by assigning storage for the fields with locations in a computer-readable medium that conveys relationship between the fields. However, any suitable mechanism can be used to establish a relationship between information in fields of a data structure, including through the use of pointers, tags or other mechanisms that establish a relationship between data elements.”).



With regards to claim 6 and 26, Nuta et al. teaches: 
receive training data corresponding to a plurality of training support conversations, the training data including training conversation parameter data and training quality scores corresponding to individual ones of the plurality of training support conversations (paragraph [0098], “The predictive model(s) may be generated using any suitable technique, including, without limitation, machine learning techniques. For example, a predictive model may be generated by statistically analyzing a corpus of training data. The training data may include, for example, transcripts of conversations, audio recordings of the conversations, values of conversation quality metrics for the conversations, data indicative of the outcomes of the conversations and/or events that occurred during or after the conversations, recommendations for improving the outcomes of the conversations, etc.”); and 
generate the conversation quality model based at least in part on the training data (paragraph [0098], “The predictive model(s) may be generated using any suitable technique, including, without limitation, machine learning techniques. For example, a predictive model may be generated by statistically analyzing a corpus of training data.”).


wherein the training data further includes outcomes corresponding to individual ones of the plurality of training support conversations (paragraph [0098], “The training data may include, for example, transcripts of conversations, audio recordings of the conversations, values of conversation quality metrics for the conversations, data indicative of the outcomes of the conversations and/or events that occurred during or after the conversations, recommendations for improving the outcomes of the conversations, etc.”); and
wherein the computer-executable instructions further cause the one or more processors to generate the effectiveness model (paragraph [0098], “The predictive model(s) may be generated using any suitable technique, including, without limitation, machine learning techniques. For example, a predictive model may be generated by statistically analyzing a corpus of training data.”).

With regards to claim 8 and 28, Nuta et al. teaches: wherein the conversation quality score is a first conversation quality score and the support conversation is a first support conversation (paragraph [0098], “The training data may include, for example, transcripts of conversations, audio recordings of the conversations, values of conversation quality metrics for the conversations, data indicative of the outcomes of the conversations and/or events that occurred during or after the conversations, recommendations for improving the outcomes of the conversations, etc.”), and 
determine a second conversation quality score corresponding to a second support conversation (paragraph [0015], “In some embodiments, the one or more assessments of the conversation include data indicating (1) occurrence, during or after the conversation, of a particular event, (2) an outcome of the conversation, (3) a duration of the conversation, (4) a score assigned to the conversation, and/or (5) a score assigned to the communication of a first of the participants in the conversation.”); 

determine that the second conversation quality score corresponds to a second support resource (paragraph [0098], “The training data may include, for example, transcripts of conversations, audio recordings of the conversations, values of conversation quality metrics for the conversations, data indicative of the outcomes of the conversations and/or events that occurred during or after the conversations, recommendations for improving the outcomes of the conversations, etc.”); and 
determine, based at least in part on the first conversation quality score and the second conversation quality score, that the first support resource outperforms the second support resource (paragraph [0113], “In some embodiments the reporting engine 130 can recommend certain conversations or sales representatives for a supervisor's attention based on high or low scores on one or more particular quality metrics.”; paragraph [0114], “In some embodiments the reporting engine 130 can recommend sales policies adjustments (e.g., changes to recommended responses to particular objections; changes to scripts; changes to target values of speech/conversation quality metrics) based on the relation of these responses, scripts, and/or metrics to the success of previous sales conversations.”).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

U.S. Patent Application Publication No. 2018/0114453 to Jain et al. discusses a system with a processing engine to compute an effectiveness score and an engagement score of the interaction session by analyzing the session data.
U.S. Patent Application Publication No. 2016/0042359 to Singh discusses a system for modeling customer interaction experiences receives interaction data corresponding to one or more interactions between a customer and a customer support representative.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        
/SANGEETA BAHL/Primary Examiner, Art Unit 3629